Citation Nr: 0202137	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  01-06 021A	)	DATE
	)
	)


THE ISSUE

Whether the December 1998 decision of the Board of Veterans' 
Appeals should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The Moving Party in this case served on active duty from 
August 1983 to August 1985.  According to his DD 214, he was 
discharged Under Other Than Honorable Conditions for the good 
of the service in lieu of a court-martial.  

In June 1987, the Moving Party applied for VA disability 
benefits and a May 1988 administrative decision rendered by 
the Wichita, Kansas, Regional Office (RO) determined that his 
discharge was under dishonorable conditions and a bar to VA 
benefits other than health care under Chapter 17 of Title 38 
for any disability determined to be service connected.  

In January 1993, the Moving Party sought to reopen his claim 
regarding the character of his discharge and an RO hearing 
officer determined that new and material evidence had been 
received to reopen the claim.  The hearing officer also found 
that the character of the Moving Party's discharge was a bar 
to VA benefits.  The Moving Party appealed the decision to 
the Board of Veterans' Appeals (Board).  In December 1995 the 
Board determined that the Moving Party had submitted a timely 
notice of disagreement to the May 1988 administrative 
decision rendered by the Wichita RO and remanded the case for 
his claim to be considered de novo.  By an administrative 
decision of May 1996, the RO denied the claim, noting that 
the discharge was issued under dishonorable conditions, and a 
supplemental statement of the case was issued in October 
1996.  The case was returned to the Board.  

In December 1998, the Board determined that the character of 
the Moving Party's August 1985 discharge was a bar to 
entitlement to VA benefits except for health care benefits 
authorized by Chapter 17 of Title 38.  The Moving Party 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court), which issued an order in May 
2001 dismissing the appeal for lack of jurisdiction.

On July 10, 2001 the Moving Party's attorney moved for 
revision of the December 1998 Board decision on the basis of 
CUE in the Board decision or by reconsideration of the 
decision.  Reconsideration was denied in October 2001.  

The attorney has submitted new medical evidence.  The RO's 
attention is directed to that matter for any necessary 
clarification or other action.


FINDINGS OF FACT

1.  In a December 1998 decision, the Board determined that 
the character of the Moving Party's August 1985 discharge, 
which was accepted to avoid trial by general court martial 
for drug related offenses, was a bar to VA benefits exclusive 
of health care for service-connected disabilities.  

2.  There was a tenable basis for the Board's December 1998 
decision.   


CONCLUSION OF LAW

The decision of December 1998 did not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 20.1400-20.1411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Factual Background

The Moving Party was discharged from military service under 
other than honorable conditions, having accepted an 
undesirable discharge for the good of the service to escape 
trial by general court-martial for charges of possession and 
distribution of marijuana.  The character of his service for 
the purpose of establishing basic eligibility for VA benefits 
was addressed in the December 1998 Board decision.    

Service administrative records note that the Moving Party 
received nonjudicial punishment under Article 15, Uniform 
Code of Military Justice (UCMJ), in May 1984 for failure to 
repair; in September 1984 for failure to repair; in October 
1984 for failure to obey a lawful General Order; and in 
November 1984 for failure to obey a lawful General Order (2 
charges). 

An October 1984 service medical record reflects that the 
Moving Party was brought to the emergency room after being 
difficult to arouse in the barracks.  He admitted to heavy 
drinking late in the evening and the diagnosis was alcohol 
intoxication.  

A November 1984 hospital report shows that the Moving Party 
was hospitalized for possible injuries, including a suspected 
cervical spine injury, following a motor vehicle accident in 
which he was a passenger.  He was released after one day and 
was diagnosed with a left ankle sprain and congenital 
abnormality of the cervical spine.  X-rays of the lumbar 
spine were normal as was a neurological examination.  

On January 21, 22 and 23, 1985, the Moving party was seen for 
a back, ankle and/or skin rash complaints.  There was no 
reference to his psychiatric status on any of those 
occasions.   

An Alcohol and Drug Abuse Prevention and Control Program 
(ADAPCP) first Client Progress Report, dated February 19, 
1985, shows that the Moving Party was undergoing both 
individual and group counseling for substance abuse and was 
not making progress.  The Commander's appraisal of the Moving 
Party's progress and military effectiveness was that 
efficiency and conduct were unsatisfactory.  Separation from 
service was recommended.  

On February 21, 1985, the Moving Party complained of neck 
pain and that his nerves were bad.  Reportedly over the past 
6 to 8 weeks he had had decreased appetite, energy, and 
concentration, and difficulty performing work.  On mental 
status examination, he was oriented.  His mood was down, 
affect was appropriate and thought content was logical.  The 
assessment was probable depression versus adjustment 
disorder.  It was noted that he was being followed at the 
mental health center by Dr. Devore; however, he felt that his 
condition was worsening and requested to see a psychiatrist.  
At a psychiatric consultation on the same day, it was noted 
that he was followed at the mental health center and that he 
had multiple life stressors.  On mental status examination, 
he was found to show no evidence of psychosis and he denied 
suicidal ideation.  His affect was mildly blunted and 
cognition was intact.  The impression was adjustment disorder 
with depressed mood versus major depression.  He was referred 
to the mental health center.

The Moving Party was also seen at the family practice clinic 
on February 21, 1985, for a complaint of neck pain.  No 
psychiatric abnormalities were noted. 

In an ADAPCP report dated a few days later, it was noted that 
the reason for the report was that the Moving Party was 
released from the program and that the reason for release was 
a less than honorable discharge.  It was also noted that the 
Moving Party had not been progressing and that the 
Commander's appraisal of the Moving Party's progress and 
military effectiveness was that efficiency and conduct were 
unsatisfactory.  

On March 6, 1985, the Moving Party complained of back pain of 
two days duration and was referred to physical therapy.  The 
following day he complained of neck and back pain for which 
he had received no help and wanted a re-evaluation.  The 
assessment was pain syndrome.  He was seen on March 8, 1985, 
in physical therapy and complained of unremitting neck and 
back pain since the motor vehicle accident in November 1984.  
A physical therapy notation includes an assessment of 
cervical pain secondary to stress.  The plan included a 
recommendation to orthopedics and to the mental health 
clinic.  When he was seen on March 11, 1985, for follow-up of 
the ankle injury sustained in the motor vehicle accident, the 
examiner suspected a high degree of "psyche overlay," and 
possible psychological overlay was noted when he was seen at 
the orthopedic clinic on March 14, 1985.

A March 1985 charge sheet shows that the Moving Party was 
charged with two specifications of violation of Article 
112(a), UCMJ, in that he wrongfully distributed marijuana on 
or about December 22, 1984, and February 8, 1985.  An April 
1985 charge sheet shows that he was also charged with 
violation of Article 112a, UCMJ, in that on or about February 
8, 1985, he had wrongfully possessed marijuana.  The claims 
file contains various reports and statements related to the 
military investigation of the Moving Party's involvement with 
illegal drugs.  

In correspondence of March 1985, the commanding officer of 
the Moving Party's unit noted that, prior to commission of 
the above offenses, the character of the Moving Party's 
service had been unsatisfactory and that trial by general 
court martial was recommended. 

An April 11, 1985, service medical record from the family 
practice clinic notes that the Moving Party had very loose 
associations, flat affect, and poor reasoning capabilities.  
The assessments included personality disorder versus mild 
psychosis.  On April 12, 1985, he was seen at the family 
practice clinic requesting that his profile be updated for 
neck and back pain.  It was noted that his orthopedist 
thought he probably had no organic problem.  During the 
consultation, he noted hearing voices and evidenced somewhat 
loose thought content.  He was oriented and had no apparent 
suicidal or homicidal ideation, although his history was 
somewhat vague.  The assessment was: Unsure whether this is 
associated with back pain (questionably functional) or 
whether psychotic depression.  He was referred for 
evaluation.  He was evaluated the same day and admitted to 
the hospital.  The assessment was schizophreniform disorder 
and rule out depression with psychotic features.  The 
examiner thought that a Chapter 3 MEB (Medical Evaluation 
Board) was probable. 

A May 1985 charge sheet shows that the Moving Party was 
charged with violation of Article 86, UCMJ, in that he had 
absented himself without authority from May 9, 1985, to May 
27, 1985.  

In May 1985, the Moving Party was facing a general court 
martial for possession and distribution of marijuana.  A 
Board of Medical Officers, the Sanity Board, was convened in 
June 1985 by order of the General Court Martial Convening 
Authority for the purpose of examining the Moving Party's 
sanity.  The board, comprised of three psychiatrists, 
determined that he did not have a mental disease or defect at 
the time he committed the drug offenses and did not lack the 
substantial capacity either to appreciate the criminality of 
his conduct or to conform his conduct to the requirements of 
the law.  He was judged to have sufficient mental capacity to 
understand the nature of the proceedings and to cooperate 
intelligently in his defense.  In regard to the alleged 
offense of being AWOL in May 1985, he was found to have had a 
mental disease at the time and to have lacked the substantial 
capacity to conform his conduct to the requirements of the 
law.  The diagnoses were schizophreniform disorder, treated 
and improved (with an onset after alleged criminal conduct); 
alcohol abuse, episodic, in remission; cannabis abuse, 
episodic, in remission; mixed personality disorder with 
narcissistic and paranoid features; and back pain, 
continuous, following an auto accident without objective 
findings, treated, minimally improved.  The psychiatrists who 
signed the report included a colonel who was the chief of 
inpatient psychiatry and Captain C. Figueroa, an Army medical 
officer.  

In September 1985 Dr. Figueroa prepared a narrative summary 
of the Moving Party's period of hospitalization from April 
12, 1985 until May 9, 1985, described as his first 
psychiatric hospitalization.  It was noted that the Moving 
Party had been working in the Ambulance Detachment of the 
Medical Holding Company since his arrival at his duty station 
and that he dated the onset of his problems to November 1984, 
when he was involved in a motor vehicle accident.  He 
reported a gradual onset in November 1984 of voices telling 
him to do things, visual hallucinations and ideas of 
reference with people talking about him.  After initiation of 
antipsychotic therapy, he received day passes from which he 
returned without complications; however, on May 9, 1985, he 
was noted to be absent.  The diagnoses were (1) acute, 
moderate schizophreniform disorder, manifested by loosening 
of associations, ideas of reference, paranoid ideation, 
thought broadcasting, blunted affect, fearfulness, auditory 
and visual hallucinations, and sleeping and appetite 
disturbances; moderate stress of being involved in a motor 
vehicle accident in November 1984 and routine military duty; 
marked psychiatric impairment for further military duty; and 
psychiatric impairment for social and industrial adaptability 
"[n]one, treated and in remission;" (2) cannabis abuse 
manifested by frequent use of marijuana with subsequent 
social, occupational and legal difficulties; and (3) chronic 
low back pain.  Dr. Figueroa reported that the Moving Party 
was discharged back to the Medical Holding Company pending 
court martial for drug trafficking.  It was noted that the 
onset of the psychotic symptoms had been after the alleged 
criminal conduct, and that the Sanity Board determined that 
the Moving Party was now competent to stand trial and 
participate in his own defense.   

An Inpatient Record Cover Sheet shows that the Moving Party 
was admitted on April 12, 1985, was absent without leave from 
May 9 to May 19, 1985, and that the date of disposition was 
May 24, 1985.  An abbreviated Medical Record signed by Joseph 
R. McGinn, M.D., Cpt, MC, shows that original records had 
been lost and would be substituted when found.  An Inpatient 
Record Cover Sheet shows that the Moving Party had been 
admitted on May 24, 1985 by Dr. McGinn with a diagnosis of 
schizophreniform disorder; stress, predisposition and 
impairment unknown.  The date of disposition was August 21, 
1985, and it was noted that the Moving Party was in the 
Medical Hold Company from July 15, 1985, to August 21, 1985.

The Moving Party requested a discharge for the good of the 
service after having the opportunity to consult with 
appointed counsel who provided advice including as to 
possible available defenses.  The Moving Party also was 
advised of, and indicated that he understood, the possible 
effects of an Under Other Than Honorable Discharge and the 
results, including being ineligible for many or all benefits 
administered by VA.  The request form was signed by the 
Moving Party and his defense counsel who noted that, after 
being advised, the Moving Party personally made the choice to 
request a discharge for the good of the service.

In January 1986 the Moving Party underwent his first 
hospitalization at Harbor UCLA Medical Center.  The discharge 
summary indicates that he was immersed in a delusional system 
based on the Book of Revelations.  He was noted to have a 
"long history" of substance abuse, and information supplied 
by a relative suggested that his psychosis might in part have 
been in response to PCP taken on New Year's Eve.  History of 
his present illness was noted to include at least marginal 
functioning since March 1985.  About two weeks prior to 
admission, he had felt that the hand of God had been laid on 
him after a visit at his house by members of a church.  The 
diagnosis was paranoid type schizophrenia, rule out substance 
induced psychosis.  He left against medical advice and was 
re-admitted about a month later, in February 1986.  The 
impression then was bipolar disorder, manic, with psychotic 
features.  

A June 1986 statement from Dr. John Wertin, a chiropractor, 
indicates that he had first treated the Moving Party in April 
1986 for severe damage to the base of the skull at the level 
of the top two spinal vertebrae, sustained in an automobile 
accident.  Dr. Wertin noted that this type of injury would 
render a person physically and mentally incapacitated, and 
that he would rate the Moving Party as such since November 
1984, the time of the injury.  

Dr. Wertin referred the Moving Part to Craig Yorke, M.D., a 
neurosurgeon, who reported in July 1986 that the Moving Party 
indicated that he had difficulty with insomnia for the year 
following a November 1984 car accident, and began having 
trouble with his mental health.  The Moving Party gave a 
history of auditory hallucinations over the last several 
months, which he treated with alcohol, and reported pain 
throughout the entire spine.  Dr. Yorke opined that there was 
an abnormality of the upper cervical spine of unknown nature 
and that lumbar spine complaints were not significant.  

A July 1986 certificate from the Social Security 
Administration (SSA) shows that the Moving Party had been 
found disabled from August 1985 due to schizophrenia 
apparently based on a July 1986 report by R. Sinnett, Ph.D., 
which indicates that the Moving Party appeared with copious 
records for an interview and that the most fitting diagnosis 
was schizophrenic disorder, residual, subchronic.  

The Moving Party was hospitalized at Lawrence Memorial 
Hospital in June 1987.  He was overtly psychotic and 
delusional with the belief that evil was around him.  The 
diagnosis was atypical psychosis.

In June 1987, the Moving Party filed a claim for service 
connection for schizophrenia, reportedly treated at a private 
hospital from November 1985 to March 1986, and for back, 
ankle and neck disorders, treated in service.  He also 
reported treatment by Dr. Yorke from August 1985 for 
schizophrenia.  Thereafter, the RO requested his service 
medical records and records showing the facts and 
circumstances of his discharge.  In August 1987, the National 
Personnel Records Center (NPRC) responded, providing what it 
characterized as clinical records, dental records, medical 
records, and other records.  

A June 1987 statement from Elias Chediak, M.D., indicates 
that the Moving Party had been admitted to Lawrence Memorial 
Hospital in June 1987 for delusions and inability to function 
at home.  

V. Scholle, D.C., noted in a statement of June 1987 and in 
accompanying office records, that he saw the Moving Party in 
May 1987 for a complaint of back pain and that observation of 
the Moving Party did not comport with his claimed back pain.   

A VA Social and Industrial survey completed in November 1987, 
regarding a claim for compensation for back and neck 
injuries, reflects that that the Moving Party reported that 
during service he was seen by a psychiatrist or at the mental 
hygiene clinic for auditory hallucinations which he 
attributed to the pain from injuries suffered in the 
accident.

On VA psychiatric examination in November 1987, the Moving 
Party reported having received psychiatric treatment 
following service, beginning at the UCLA hospital, but he 
would not discuss the details of this illness.  Following 
examination, the diagnoses were paranoid personality disorder 
with mixed narcissistic and passive aggressive features; and 
atypical psychosis by history, now in remission.

The Moving Party was afforded a personal hearing at the RO in 
April 1988, at which he testified that, following the 
November 1984 accident, he had trouble sleeping due to pain, 
which led to his nervous breakdown.  He indicated that he had 
no mental difficulties prior to the accident.  Transcript. 

In a May 1988 VA administrative decision it was noted that 
service records showed that the Moving Party was charged with 
two violations of Article 112a (distribution of marijuana), a 
violation of Article 112a (possession of marijuana), and a 
violation of Article 86 (AWOL from May 9 through May 27, 
1985).  The Moving Party had requested discharge for the good 
of the service in lieu of trial by general court martial, and 
had been advised of and understood the possible effects of a 
discharge under other than honorable conditions.  It was 
noted that a report of Sanity Board findings showed that at 
the time of the charges of possession and distribution of 
marijuana, the Moving Party did not have a mental disease or 
defect, and he did not lack the substantial capacity either 
to appreciate the criminality of his conduct or to conform 
his conduct to the requirements of the law.  It was indicated 
that at the time of the charge of AWOL, the Moving Party did 
have a mental disease and he lacked substantial capacity to 
conform his conduct although he possessed the mental capacity 
to understand the charges against him and to cooperate 
intelligently in his defense.  It was thus concluded that the 
evidence did not show that the Moving Party was insane during 
service and that his discharge for the period of service from 
August 1983 to August 1985 was a bar to VA benefits.  It was 
further determined that he was entitled to health care under 
Chapter 17 of Title 38 for any disability determined to be 
service connected.

By rating action in June 1988, service connection for Chapter 
17 purposes was granted for atypical psychosis and a left 
ankle disability, and service connection was denied for a 
personality disorder, and neck and low back disorders.

Dr. Chediak wrote in July 1988 that the Moving Party's first 
psychotic decompensation was in 1985 while in the military 
and that "I reviewed his records that disclosed he was 
having delusional ideas (paranoid) auditory and visual 
hallucinations.  He was diagnosed (sic) Schizophreniform 
disorder."

In a letter received at the SSA in July 1988, M. Maldonado, 
M.D., a psychiatrist, reported that he had seen the Moving 
Party in July 1988 and that the Moving Party wanted to be 
treated for interpersonal problems but did not keep further 
appointments.  Dr. Maldonado stated that he could only arrive 
at the diagnosis of psychotic disorder (atypical psychosis).  
Although there was a strong suggestion of a schizophrenic 
disorder, he could not rule out any organic basis for the 
condition.  It was noted that the Moving Party had a history 
of cranial trauma with loss of consciousness several years 
earlier and an alcohol abuse disorder history.  

A summary of VA hospitalization from December 1988 to January 
1989 shows that the Moving Party was treated for paranoid 
type schizophrenia. He reported that the pain resulting from 
injuries suffered in an automobile accident in service caused 
him to develop auditory hallucinations for which he was seen 
by a psychiatrist at a military mental health clinic.  During 
hospitalization in February 1989, it was noted that he 
related his nervous difficulties to the pain and suffering he 
experienced from injuries received in the accident during 
service.  A physician noted that although the Moving Party 
continued to insist that the pain and suffering from injuries 
sustained in the incident precipitated his nervous 
difficulties, the stress of a then recent marriage might have 
been an influential factor.

The RO notified the Moving Party's Senator and his 
representative in May 1989 that if the Discharge Review Board 
upgraded the Moving Party's discharge he should submit a 
certified copy of the upgraded discharge and his claim would 
be reconsidered.  

Summaries of several periods of VA hospitalization of the 
Moving Party from April to June 1989 and June to July 1990, 
in September 1990 and March 1991, from March to April 1991, 
April to May 1991, and May to June 1991, and in July 1991 and 
April 1994, show diagnoses that include paranoid type 
schizophrenia, atypical psychosis, history of alcohol and 
marijuana use, a personality disorder and polysubstance 
abuse. 

A report of contact with the Moving Party in December 1992 
notes that he was provided information regarding the 
character of discharge issue.  At that time, the prior 
administrative decision was considered a final decision and 
it was explained to the Moving Party that new and material 
evidence needed to be submitted.  

A letter from the Moving Party received in January 1993 asked 
that the character of his discharge be reconsidered with 
consideration of the circumstances of the discharge.  He 
claimed that his service medical records show he had a 
fracture of C1 and 2, which was not properly treated, and 
that that and his use of marijuana and alcohol led to his 
psychosis and later schizophrenia in service.  In January 
1993 letters the RO again explained to the Moving Party that 
his discharge from military service was under conditions 
determined to be dishonorable and he was not eligible for 
payment of monetary benefits, although he was entitled to 
health care under Chapter 17 of 38 U.S.C.A. for any 
disability determined to be service-connected.  The RO 
indicated that the prior decision was final and that new and 
material evidence had not been submitted.  Reference was also 
made to 38 C.F.R. § 3.12 (a), which provides that 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  A form 
explaining procedural and appellate rights was provided. 

A February 1993 letter from the Moving Party's representative 
at that time was considered as a notice of disagreement with 
the RO's January 1993 determination. 

In June 1993 the Moving Party and his representative were 
furnished a statement of the case regarding the issue of the 
character of discharge.  The Moving Party was also provided a 
VA Form 9 and information regarding the opportunity to have a 
hearing before RO personnel and/or the Board. 

A letter received in June 1993 from Dr. Chris L. Wertin, a 
chiropractor, noted that the Moving Party had a consultation 
in May 1993 for complaints of whole body pain.  Information 
on clinical findings and the treatment provided were 
included. 

Ross A. Sciara, D.O., wrote in June 1993 that the Moving 
Party sought treatment in May 1993 for pain due to injuries 
suffered in a November 1984 automobile accident.  Dr. Sciara 
noted that the Moving Party suffered cervical and lumbar 
strain in the accident and also developed some emotional 
disability, at least partially due to the problems 
experienced following the accident.

The Moving Party was afforded another personal hearing at the 
RO in August 1993.  His representative argued that the Moving 
Party was not sane at the time of discharge or when he 
committed the offenses, and that he accepted the discharge on 
the advice of his attorney.  The Moving Party testified that 
he was not mentally competent when he was discharged, and he 
indicated that his psychiatric symptoms started prior to the 
offenses committed in service, first stating that the 
problems started after the car accident and later that he had 
problems in the summer of 1984.  He testified that he did not 
seek help, did not go on sick call, and did not see anyone 
informally at the hospital where he worked.  It was noted 
that he had been referred to the mental hygiene department to 
determine his sanity to stand trial.  The Moving Party 
testified that before the accident he had had no problems and 
a good record and he alleged that he was set up regarding the 
drug charges.  He also testified that after the car accident 
he had difficulty sleeping, went on sick call and told them 
he was becoming psychotic and couldn't sleep.  He testified 
that he was in trouble about 11 days prior to the car 
accident, when he was found passed out drunk in his barracks.  

When questioned at the hearing as to nervous symptoms 
manifested in December 1984 and February 1985, the Moving 
Party replied that he had a skin rash and fractured 
vertebrae, was never brought out of shock from the car 
accident, and had to do extra duty for the Article 15s with 
which he had been charged.  He testified that he had 
requested his medical records for his hospitalization at the 
Eisenhower Medical Center and had been notified that the 
chronological medical records, the day-to-day reports, for 
his three months of hospitalization-April 1985 to July 1985--
were lost and he had only been provided with summaries.  He 
emphasized that the injury he sustained on November 1, 1984, 
to his central nervous system with the fracture of cervical 
vertebrae had a lot to do with his psychosis.  In response to 
a question by the Hearing Officer, the Moving Party guessed 
that he believed he had a nervous condition at the time he 
made the marijuana sales, and had he not had that nervous 
condition, he would not have made the sales.  Transcript.

In August 1993, the Moving Party's complete service clinical 
records were requested from NPRC.  A reply indicated that the 
request had been forwarded to the Commander of the U.S. Army 
Reserve Personnel Center in St. Louis.  

In October 1993 the RO requested the complete records of the 
Sanity Board proceedings from the Office of the Staff Judge 
Advocate at Fort Gordon.  A follow-up request was made in 
December 1993.  

A reply received in January 1994 from the Office of the Staff 
Judge Advocate stated that the office no longer had a file 
copy of the trial proceedings and suggested that the request 
be made to the US Army Legal Services Agency.  The RO wrote 
in January 1994 and a reply from the U.S. Army Judiciary in 
February 1994 noted that there was no record of a court-
martial conviction in the name provided.  It was further 
noted that after ten years, the records are destroyed.  

A reply from NPRC in February 1994 shows that an extensive 
search indicated that the military records were at the Army 
Board for Correction of Military Records (ABCMR) in 
Washington, D.C.  In April 1994, a request for the complete 
Sanity Board Proceedings was made to the ABCMR.  A copy of 
the Sanity Board Report was received on May 6, 1994. 

In April 1994, the representative noted in writing that the 
Moving Party requested that the Hearing Officer make a 
decision on his appeal based on the evidence available at 
that time and he was advised that this might be detrimental.  
In a May 1994 letter, the National Field Director of the 
representative-service organization asked that any immediate 
decision be deferred until the matter could be clarified with 
the Moving Party, including whether he wanted to wait until a 
reply was received from the ABCMR.  The record shows that the 
RO did wait until a copy of the Sanity Board report was 
received.  

A supplemental statement of the case dated May 23, 1994, was 
provided to the Moving Party and his representative with a 
copy of the Hearing Officer's decision.  

Received in June 1995 and June 1996 were records from SSA 
including copies of various service and post-service medical 
records and other documents which, if relevant, are reported 
in chronological order in this decision. 

In May 1996, in response to its request, the RO received 
treatment records dated in April 1986 from Dr. John Wertin 
(who shared an office with Dr. Chris Wertin).  The records 
show that the Moving Party's symptoms were upper back and 
neck pain, fracture of C1- C2, "mental problems 
?Schizophrenia" and amnesia.  Date of injury was noted as 
November 1, 1984, auto accident, rolled vehicle.  Dr. 
Wertin's report for an insurance company, dated in June 1986, 
reflects a diagnosis of "chronic traumatic HE-HF cervicle 
(sic) sprain."  

The Moving Party was notified by letter dated in May 1996 
that private medical evidence requested from Drs. Vince 
Scholle, Chris Wertin and Ross Sciaria had not been received.  
The Moving Party was asked to contact these doctors and have 
them send the requested evidence.

The RO wrote to the Moving Party in May 1996, notifying him 
of the Administrative Decision finding that the character of 
his discharge from service barred VA benefit payments.  The 
RO provided information regarding the determination and also 
information regarding options to revise the character of his 
discharge or to apply for a correction of his military 
records and the appropriate forms were included with the 
letter.

In June 1996, a copy of a May 1996 memorandum to the 
Commander, Army Personnel Records Center, was received from a 
law office regarding the Moving Party's attempt to have his 
discharge upgraded by the ABCMR.  The memorandum notes, in 
part, that the ABCMR had considered the petition to upgrade 
the Moving Party's discharge in October 1995 and chronicles 
attempts to locate the file considered by the ABCMR.  

In June 1996 the RO received documents from SSA, including 
copies of service and post-service medical records, which are 
essentially duplicates of records already on file and 
reported chronologically in this decision. 

In a letter received at the Board on July 30, 2001, the 
Moving Party's attorney sought written confirmation that the 
Board had received the motion to reconsider and/or revise the 
Board's December 1998 decision regarding the character of the 
Moving Party's discharge which had been submitted by fax.  

The Board wrote to the Moving Party's attorney on September 
5, 2001, regarding the status of the case.  On September 19, 
2001, the Board notified the attorney that there was an 
opportunity to file a relevant response including a request 
to review the claims file prior to filing a further response.  
The Board noted that, in accordance with the attorney's 
request, the Board had sent copies of material added to the 
claims files since he last received a complete copy of the 
record on June 13, 2000.  In accordance with the attorney's 
request for time to review these materials and present 
further argument, a period of 30 days was granted to present 
additional argument.  

Also on September 19, 2001, the Board wrote to the Moving 
Party, providing the docket number assigned to his motion for 
review of the Board's December 1998 decision on the grounds 
of CUE and identifying the rules relating to CUE requests.  

The attorney has submitted additional evidence in the form of 
the opinion of a VA doctor at the Topeka VA Medical Center 
and multiple medical articles.  This evidence was not of 
record at the time of the December 1998 Board decision.


Legal Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2001).  A motion for revision 
of a decision based on CUE must be in writing, and must be 
signed by the Moving Party or that party's representative.  
The motion must include the name of the veteran, the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs file number; and the date of 
the Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this subpart.  
38 C.F.R. § 20.1404(a) (2001).

Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  

Rule 1403 sets forth what constitutes clear and unmistakable 
error and what does not.  

(a)  General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It is 
the kind of error, of fact or of law, that when 
called to the attention of later reviewers 
compels the conclusion, to which reasonable 
minds could not differ, that the result would 
have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before 
the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly 
applied.  

(b)  Record to be reviewed.  (1)  General. 
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2)  Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans Affairs 
not later than 90 days before such record was 
transferred to the Board for review in reaching 
that decision, provided that the documents 
could reasonably be expected to be part of the 
record.  

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the appeal 
which, had it not been made, would have 
manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.  

(d)  Examples of situations that are not clear 
and unmistakable error.  (1)  Changed 
diagnosis. A new medical diagnosis that 
''corrects'' an earlier diagnosis considered in 
a Board decision.  (2)  Duty to assist.  The 
Secretary's failure to fulfill the duty to 
assist.  (3)  Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change in 
the interpretation of the statute or 
regulation.
38 C.F.R. § 20.1403 (2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has upheld all the regulations concerning 
Board CUE, 38 C.F.R. §§ 20.1400-20.1411, with the exception 
of a procedural portion of 38 C.F.R. § 20.1404(b) which has 
no bearing on the instant case.  Disabled American Veterans 
et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000); cert. denied 
sub. nom. Nat'l Org. of Veterans' Advocates, Inc. v. 
Principi, 121 S.Ct. 1605 (2001).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).  A discharge or release 
from active service under conditions other than dishonorable 
is a prerequisite to entitlement to VA benefits.  38 U.S.C.A. 
§ 101(18) (West 1991); 38 C.F.R. § 3.12(a)(1998).

The provisions of 38 C.F.R. § 3.12 set out conditions under 
which discharge or release from service constitutes a bar to 
the payment of benefits.  In pertinent part, that regulation 
provides that a discharge or release because of one of the 
following offenses is considered to have been issued under 
dishonorable conditions:
(1) Acceptance of an undesirable discharge to escape trial by 
general court-martial. (2) Mutiny or spying.  (3) An offense 
involving moral turpitude. This includes, generally, 
conviction of a felony.  (4) Willful and persistent 
misconduct.  This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.
38 C.F.R. § 3.12(d)(1998).

Benefits will not be barred if it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided in law and regulation.  38 U.S.C.A. § 5303(b) (West 
1991); 38 C.F.R. § 3.12(b) (1998).

Section 38 C.F.R. § 3.354(a) defines an insane person as one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a)(1998). 

When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
section 3.354(a).  38 C.F.R. § 3.354(b) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that "[t]he only way to read § 
3.354(a) so as to avoid [an absurd] result is to apply the 
phrase 'due to a disease' to all three circumstances provided 
for in the regulation."  Zang v. Brown, 8 Vet. App. 246, 
252-53 (1995).  Thus, an insane person is one who, due to a 
disease (1) "exhibits . . . a more or less prolonged 
deviation from his normal method of behavior"; (2) 
"interferes with the peace of society"; or (3) "has so 
departed . . . from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides."  Id. at 253 (quoting 
and interpreting § 3.354(a)).

The Court has held that the statute requires only that the 
insanity exist at the time of the commission of an offense 
leading to a person's discharge and not that insanity must 
cause the misconduct.  That is, there need not be a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) the Federal 
Circuit held that in certain specific circumstances the 
finality of prior adjudications could be vitiated for "grave 
procedural error."  In such a case, a claim based on CUE 
would not be appropriate, as a claim of CUE is a collateral 
attack that can only be made on a final RO or Board decision.  
See also Cook v. Principi, No. 00-7171 (Fed. Cir. January 4, 
2002) (en banc). 


Analysis

In essence, it is argued that VA's finding that the character 
of the Moving Party's August 1985 discharge from service is a 
bar to VA benefits lacks finality due to grave procedural 
error or that the December 30, 1998, Board decision is 
clearly and unmistakably erroneous.  

Before determining whether there is CUE in the 1998 Board 
decision, it must be noted that the finality of a decision 
may be vitiated in cases of grave procedural error.  Hayre at 
1334.  The Moving Party's attorney has made several arguments 
in that regard.  The attorney has alleged that VA failed to 
collect pertinent medical records, including records from the 
Moving Party's hospitalization at Fort Gordon upon his return 
from being AWOL, up to and including July 16, 1985; failed to 
collect the medical records of the Moving Party's 
chiropractor; and committed multiple other procedural errors 
constituting grave procedural error(s).   

The record shows that after the Moving Party filed his 
initial claim in June 1987, the RO requested and received 
service medical and other service records including records 
regarding the facts and circumstances surrounding his 
discharge.  On the claims form, the Moving Party noted 
treatment at the UCLA Medical Center and from Dr. Yorke and 
those records were obtained.  Although the Moving Party 
indicated that he had been treated by Dr. Yorke since August 
1985 for schizophrenia, Dr. Yorke wrote that he first saw the 
Moving Party in July 1986 on referral from Dr. John Wertin.

With regard to the records pertaining to the Moving Party's 
hospitalization in the spring of 1985, the available medical 
records are in the claims file.  There is a notation that the 
original records had been lost and that a temporary record 
had been prepared.  In the file is a detailed narrative 
summary prepared by Dr. Figueroa, an Army psychiatrist, in 
September 1985 showing a diagnosis of schizophreniform 
disorder of acute onset and moderate severity.  In addition, 
in April 1996, the RO attempted to obtain hospital and 
outpatient records from the base hospital at Fort Gordon but 
was advised in June 1996 that there was no one by the Moving 
Party's name in the computer or on the records shelf.  Thus, 
the Board can not find grave procedural error such as to 
render the 1998 Board decision nonfinal when, in fact, the 
evidence includes a temporary record and a summary report of 
hospitalization and attempts were made to obtain the original 
hospital records that were reportedly unavailable (a matter 
of which the Moving Party was aware).   

The attorney also contends that VA failed to obtain the 
medical records of the Moving Party's chiropractor, Dr. John 
Wertin, who wrote a June 1986 statement.  Whether this would 
constitute "grave procedural error" need not be decided 
since the allegation is incorrect.  In April 1996 the RO 
requested the medical records and in May 1996 received them.   

The attorney further argues that there was a violation of 
Hayre in that the RO never obtained Dr. Devore's records or 
Dr. McCloud's from the mental health center, nor did the RO 
inform the Moving Party that the records were never obtained 
in violation of Hayre, 188 F. 3d 1327 (Fed. Cir. 1999).  
Medical records signed by Dr. McCloud, who saw the Moving 
Party at a military family practice clinic, are in the claims 
file and were in the file at the time of the 1998 Board 
decision.   

Although any records by Dr. Devore's were not obtained, this 
case is distinguished from Hayre in that the Moving Party did 
not mention having been treated by Dr. Devore or at the 
military mental health clinic in his original claim nor did 
he request that any such records be obtained.  In fact, in 
his claim he reported only private treatment and erroneously 
stated that Dr. Yorke, a neurosurgeon, treated him for 
schizophrenia in 1985.  Also, at his April 1988 hearing the 
Moving Party did not mention having been seen at the mental 
health center or by Dr. Devore.  November 1987 and December 
1988 VA records indicate that the Moving Party had been seen 
in service by a psychiatrist or at the mental hygiene clinic 
for auditory hallucinations.  However, a February 21, 1985, 
service medical record shows that when seen on that day by a 
psychiatrist, he gave a six to eight week history of 
decreased sleep, appetite and ability to concentrate, and 
difficulty performing work.  Nothing was said of 
hallucinations or other florid psychotic symptoms.  The 
offenses for which he was discharged would have occurred 
within the time frame of that history, and there was no 
mention of any hallucinations until April 1985, about two 
months after the last offense that resulted in his discharge 
from service.  In light of the facts of this case and the 
evidence of record, and since the question is whether the 
Moving party was insane at the time of the offenses (around 
December 22, 1984, and February 8, 1985), the Board does not 
find that the absence of any treatment records by Dr. Devore 
is a procedural error of such gravity as to vitiate the 
finality of the Board's December 1998 decision.  

The attorney also claims that it was grave procedural error 
not to develop the claim and request Dr. Wertin's medical 
records as his medical opinion suggested a theory of insanity 
due to the automobile accident.  As already noted, Dr. 
Wertin's treatment records were obtained.  If the attorney is 
arguing that the Board committed procedural error by not 
considering whether insanity was caused by injury suffered in 
the automobile accident, the question is whether the Moving 
Party was insane at the time of the drug-related offenses not 
what caused insanity.  

Additionally, the attorney contends there were procedural 
errors relating to adequate notice of the evidence necessary 
to complete the claim.  After receipt of his claim, the RO 
wrote to the Moving Party in February 1988 that an 
examination would be made of all relevant facts leading to 
his discharge and that a copy of his discharge proceedings 
had been requested.  The RO pointed out that the criteria for 
character of discharge determinations could be found in 
38 C.F.R. § 3.312 and provided a copy of the regulation.  In 
addition, he was notified that he had the right to submit any 
evidence, contentions, or argument bearing on the issue that 
would present his side of the case and he could request a 
personal hearing.  

The RO notified the Moving Party by letter dated in May 1988 
that his discharge from military service was issued under 
conditions which barred the VA benefits and of the effect of 
such determination.  He was advised of his procedural and 
appeal rights.  In addition, he was advised of the right to 
file a request for revision of the character of his discharge 
with the service department discharge review board or to 
apply for correction of his military records by the service 
department board for correction of military records.  The RO 
enclosed the appropriate forms.  The RO also notified the 
Moving Party's Senator and his representative in May 1989 
that if the Discharge Review Board upgraded the Moving 
Party's discharge he should submit a certified copy of the 
upgraded discharge and his claim would be reconsidered.  In a 
report of contact with the Moving Party in December 1992 it 
was noted that information was provided to the Moving Party 
regarding the character of discharge issue.  At that time, 
the prior administrative decision was considered a final 
decision and it was explained to the Moving Party that new 
and material evidence needed to be submitted.  

A January 1993 letter again explained to the Moving Party 
that his discharge from military service was under conditions 
determined to be dishonorable and he was not eligible for 
payment of monetary benefits.  He was, however, entitled to 
health care under Chapter 17 of 38 U.S.C.A. for any 
disability determined to be service-connected.  In June 1993 
the Moving Party was furnished a statement of the case with a 
copy furnished to his representative regarding the issue of 
the character of discharge, a Form 9, and information 
regarding the opportunity to have a hearing before RO 
personnel and/or a hearing before the Board.  The Moving 
Party presented testimony at two personal hearings at the RO.  
The RO wrote to the Moving Party in May 1996, notifying him 
of the Administrative Decision and providing information 
regarding the determination and also information regarding 
options to revise the character of his discharge or to apply 
for a correction of his military records and the appropriate 
forms were included with the letter.  The Board finds that 
these actions provided adequate notice of the evidence needed 
and does not find grave procedural error.

The attorney contends that the VA hearing officers' failures 
to advise the Moving Party as required by VA regulations 
constitutes grave procedural error.  According to the 
pertinent regulation:

It is the responsibility of the Veterans 
Administration personnel conducting the 
hearing to explain fully the issues and 
to suggest the submission of evidence 
which the claimant may have overlooked 
and which would be of advantage to his 
position.  It is their further 
responsibility to establish and preserve 
the record.  Because of this and to 
assure clarity and understanding therein, 
questions which are directed to the 
claimant and to witnesses are to be 
framed to explore fully the basis for 
claimed entitlement rather than with an 
intent to refute evidence and to 
discredit testimony. . . .   
38 C.F.R. § 3.103 (c)(1987).

It is the responsibility of the VA 
personnel conducting the hearings to 
explain fully the issues and suggest the 
submission of evidence which the claimant 
may have overlooked and which would be of 
advantage to the claimant's position.  To 
assure clarity and completeness of the 
hearing record, questions which are 
directed to the claimant and to witnesses 
are to be framed to explore fully the 
basis for claimed entitlement rather than 
with an intent to refute evidence or to 
discredit testimony.  . . . 

38 C.F.R. § 3.103 (c)(2) (1993).

The April 1988 hearing transcript shows that the hearing 
officer identified and explained the issue, pointed out that 
the evidence in the file would be reviewed and suggested to 
the Moving Party that psychiatric records being held by his 
attorney should be submitted.  The hearing officer at the 
August 1993 hearing identified and explained the issue, asked 
questions regarding the incidents that led to the Moving 
Party's discharge and his symptoms manifested at that time, 
and noted that the Moving Party's testimony and evidence of 
record would be considered.  In addition, the Hearing Officer 
indicated that if he felt there was outstanding evidence 
pertinent to the decision, he would request the evidence and 
mentioned that he would probably request the complete Sanity 
Board hearing record.  The hearing officer advised the Moving 
Party that if the decision did not satisfy the appeal, the 
Moving Party was entitled to a hearing before the Board.  
Thus, the Board finds no lapse in the duty to assist the 
Moving Party that would vitiate the finality of the 1998 
Board decision.  

The attorney also contends that the failure to provide an 
adequate medical examination was grave procedural error.  
Although in Hayre it was noted that where the record does not 
adequately reveal the current state of a veteran's disability 
in a well-grounded claim, fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination, this is dictum.  In the present case, the 
question is character of discharge, to include whether the 
Moving Party was insane at the time of the drug offenses, not 
whether he had or now has a claimed disability or what his 
diagnosis would be under any particular version of the 
Diagnostic and Statistical Mental Disorders (DSM).  In any 
event, he was afforded both a VA psychiatric examination and 
a Social and Industrial Survey in 1987.  Accordingly, there 
is no grave procedural error as alleged by the attorney.  See 
Simmons v. West, 14 Vet. App. 84 (2000).  

Regarding the argument that it was grave procedural error not 
to return the Sanity Board's report as the diagnosis did not 
conform to DSM-IV, DSM IV did not exist at that time and the 
question was one of sanity/insanity, not a particular 
diagnosis.  This matter will be discussed further in the CUE 
claim analysis.  The attorney also argues that it was grave 
procedural error that the Board did not consider DSM-IV and 
that the Board utilized the wrong legal standard.  This 
argument would go to the matter of CUE rather than procedural 
error.  Whether or not the Board considered DSM-IV and the 
appropriateness of the legal standard used by the Board 
simply are not "preocedural" matters as contemplated by the 
relevant court decisions.   

The attorney's argument that VA's failure to provide certain 
procedural documents and other procedural errors vitiate the 
finality of the December 1998 Board decision is a catch-all 
claim of a breach of duty to assist and lacks the specificity 
needed to address the matter.  

In regard to the CUE claim, it must be noted at the outset 
that the additional evidence submitted by the attorney, 
including a new medical opinion and medical text, may not be 
considered in determining whether the Board committed CUE in 
1998.  38 C.F.R. § 1403(b).  Although the additional evidence 
might be new and material for reopening the claim, it can not 
be used to establish CUE.  

The issue before the Board at the time of the December 1998 
decision was the character of discharge, not diagnosing a 
mental disorder (which the Board was not competent to do).  
See Colvin v. Derwinski, 1 Vet.App. 171.  Although it is 
argued that that decision is erroneous in that it employed 
the wrong stardard under 38 C.F.R. § 3.354, the decision 
contains the provisions of 38 C.F.R. § 3.354 and they are 
correctly stated.  The 1998 decision also notes the Court's 
holding in Helige v. Principi, 4 Vet. App. 32 (1993) that the 
statute requires that insanity exist at the time of the 
commission of an offense leading to a person's discharge and 
that there need not be a causal connection between the 
insanity and the misconduct.  

The attorney, however, points out that the Board found that 
the Moving Party (1) did not have a mental disease or defect 
when he committed infractions leading to his discharge, and 
(2) did not lack the substantial capacity to appreciate the 
criminality of his conduct or to conform his conduct to the 
requirements of the law.  It is thus argued that since 
nothing in 38 C.F.R. § 3.354 requires that the Moving Party 
prove he lacked the substantial capacity to appreciate the 
criminality of his conduct or to conform his conduct to the 
requirements of the law, the Board incorrectly applied 38 
C.F.R. § 3.354.  It is also argued that had the regulation 
been properly applied, the Board would have "granted service 
connection" since the evidence conclusively showed the 
Moving Party was suffering from "prodromal schizophrenia" 
at the time of the offenses in question.  

First of all, it should be noted that although the attorney 
contends that the Moving Party was in service for over one 
year before he began experiencing medical and legal 
difficulties, this is incorrect.  While not specifically 
noted in the 1998 Board decision, the military administrative 
records then before the Board show that he was awarded 
nonjudicial punishment under Article 15 of the UCMJ on 
several occasions beginning in May 1984, well less than a 
year after he entered service and several months before the 
motor vehicle accident to which he has attributed many of his 
difficulties during and after service.  The attorney also 
notes the ADAPCP Client Progress Report of February 17, 1985, 
showing that the Moving Party was undergoing counseling for 
substance abuse.  The evidence shows that his substance 
abuse, specifically alcohol abuse, preceded his accident, as 
noted in an October 1984 medical record indicating a 
diagnosis of alcohol intoxication.  Additionally, his former 
commanding officer reported that his performance had been 
unsatisfactory prior to the drug offenses for which he was to 
have been court martialed.  This evidence was of record and 
considered at the time of the December 1998 Board decision.  
Additionally, the General Counsel of VA has held that 
behavior which is generally attributable to a substance-abuse 
disorder does not exemplify the severe deviation from the 
social norm or the gross nature of conduct which is generally 
considered to fall within the scope of the term insanity and 
therefore does not constitute insane behavior.  VAOPGCPREC 
20-97 (May 22, 1997).  The Board also notes that during the 
period from February 21, 1985, through April 12, 1985, the 
Moving Party underwent several psychiatric evaluations and 
various diagnoses were entertained, including a personality 
disorder.  VA General Counsel also has held that behavior 
attributable to a personality disorder does not satisfy the 
definition of insanity in section 3.354(a).  VAOPGCPREC 20-97 
(May 22, 1997).

Despite references to the Moving Party having been set-up and 
the like, the attorney does not dispute the drug or AWOL 
charges against the Moving Party or that the military Sanity 
Board determined that he did not have a mental disease when 
he committed the drug related offenses.  Rather, the attorney 
argues that inasmuch as the Sanity Board's decision was two 
years before the publication of DSM-III-R and eleven years 
prior to VA's adoption of DSM-IV, the Board committed CUE by 
failing to recognize that 38 C.F.R. §  4.125 mandates the use 
of DSM IV when diagnosing psychiatric disorders, and that 
according to DSM-IV-TR, the Moving Party suffered from 
schizophrenia and not schizophreniform disorder in service.  
Thus, the attorney argues that had the Moving Party been 
evaluated under DSM-IV, his symptoms in service would have 
been diagnosed as schizophrenia, not schizophreniform 
disorder, and that the Board erred by basing its decision on 
the Sanity Board's pre-DSM-IV opinion as well as on the fact 
that the Moving Party first sought medical treatment in 
February 1985.  However, it must be emphasized, that the mere 
presence of a psychiatric disease, even schizophrenia, is not 
a valid legal defense to behavior resulting in a "bad" 
discharge and that not everyone with a psychiatric disease 
meets the 38 C.F.R. § 3.354 definition of an "insane 
person."  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12.  

In regard to the attorney's argument that under DSM-IV the 
Moving Party clearly had schizophrenia, the question is not 
whether the Moving Party had schizophrenia rather than 
schizophreniform disorder or any psychiatric disorder; 
rather, it is whether the Moving party was "insane" at the 
time of the offenses that resulted in his discharge.  
However, even if in the mid-1980s he had met the DSM-IV 
criteria for a diagnosis of schizophrenia, such would not 
"compel the conclusion" that he also would have met VA's 
definition of "insanity."  A diagnosis of schizophrenia 
would not be sufficient to show insanity.  Even the Rating 
Schedule provides ratings from zero percent to 100 percent 
for schizophrenia and other psychiatric disorders.  38 C.F.R. 
§ Part 4.  The Board's 1998 decision as to whether the moving 
party was insane at the time he committed the offenses that 
led to his discharge was based on the evidence relating to 
the period involved in accordance with 38 C.F.R. § 3.354(b), 
including medical evidence along with military investigation 
and other records pertaining to the offenses.  

The totality of the 1998 decision clearly shows that the 
Moving Party's discharge, which was to avoid trial by general 
court martial and was preceded by multiple offenses, did not 
entitle him to "veteran's" status and thus was issued under 
dishonorable conditions.  While the Board may have noted in 
its decision the standard used by the Sanity Board, it is 
clear from the discussion in the decision that the Board 
considered the standard set forth in 38 C.F.R. § 3.354.  Even 
though the standard used by the Sanity Board was for criminal 
misconduct, it is still evidence to be considered in 
determining whether the claim of insanity is established.  

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  The Board reviewed post service medical 
records including a June 1986 statement from Dr. John Wertin, 
a chiropractor.  The Board found that Dr. Wertin's statement 
was of limited probative value and provided reasons for so 
deciding.  The Board also weighed the Sanity Board opinion by 
three psychiatrists and found it highly credible and 
persuasive.  Argument amounting to disagreement with how the 
Board weighed the facts does not establish a valid claim of 
CUE.  38 C.F.R. § 20.1403(d).  

In the alternative, the attorney has argued that under Manual 
M21-1, Part IV, Subchapter I, § 11.05, VA was required to 
develop the Moving Party's case completely before making a 
decision.  The attorney claims that Dr. Wertin's opinion 
reflecting a brain injury in November 1984, prior to the 
marijuana-related infractions, showed that the veteran's 
claim of insanity was potentially plausible; thus, the Board 
should have remanded the claim to the RO under 38 C.F.R. 
§ 19.9, 4.2 and 4.125 (b) for development of that factual 
basis (i.e., insanity due to a head injury).  As already 
noted, Dr. Wertin's opinion was considered in the Board's 
December 1998 decision and found to have less probative value 
than other evidence presented.  While the weighing of that 
evidence certainly need not now be justified, it is worth 
noting that there is nothing to indicate that Dr. Wertin, a 
chiropractor, had any special training or expertise in 
diagnosing brain injuries or psychiatric disorders.  In April 
1994 the RO wrote to Dr. Wertin for the Moving Party's 
medical records and such were received in May 1996.  Those 
records are not probative of whether the moving party was 
"insane" when he committed the drug-related offenses in 
service, more than a year before Dr. Wertin first saw him.  
In fact, they are not even supportive of Dr. Wertin's 
statement in that the only notations regarding psychiatric 
problems are "Mental problems ? schizophrenic" and 
"amnesia."  There is no other medical evidence to indicate 
that the Moving Party was rendered insane at the time of the 
drug offenses due to residuals of any brain trauma from the 
in-service accident.  In fact Dr. Yorke, the neurosurgeon to 
whom Dr. Wertin apparently referred the Moving Party, opined 
only that there was an abnormality of the upper cervical 
spine, noting nothing about any brain trauma or any link 
between psychiatric problems and the cervical spine 
abnormality.  Thus, the Board in 1998 weighed the evidence 
and assigned less weight to Dr. Wertin's statement.  As 
previously noted, disagreement as to how the facts were 
weighed is not CUE.  

In sum, there was no competent and probative evidence of 
record at the time of the December 1998 Board decision that 
the Moving Party suffered from insanity due to a disease, as 
required under 38 C.F.R. § 3.354(a), when he committed the 
drug offenses, and there is no basis for concluding that, but 
for any errors in the prior decision, the result would have 
been manifestly different.  Thus, the December 1998 decision 
is not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West 1991 and Supp. 2001); 38 C.F.R. §§ 20.1400-
20.1411 (2001).  


ORDER

The motion for revision of the December 1998 Board decision 
based on CUE is denied.

		
	J. E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



